Title: To George Washington from Hugh Williamson, 8 May 1789
From: Williamson, Hugh
To: Washington, George



Sir
New York 8th May 1789

It does not appear from any Information in my Hands that Col: Jos: Martin has at this Time any public Commission under which he may be authorised to treat with the Indians.
On the 20th of June last he was appointed by Congress Agent for the Cherokees having been previously nominated by Mr Brown of Virginia. That appointment was for six months from the Time he took on himself the Duties of the Office. It must have expired.
He was appointed by our Legislature on Decr[,] was a Year

Brigadier for the District between the Mountains, the Place for some Time called a State, and in his Military Capacity he attempted on the last Fall to chastise the Chikamagas without Success.
The Legislature of N. Carolina at their last Session appointed a Mr Steel of Salisbury a very discreet young Man their Commissioner who in conjunction with the Commissioner of S. Carolina & Georgia and the Indian Superintendant in the Southern Department are to treat with the Indians. They have taken some Steps in this Business.
From those Facts compared with every Information from the State I have Reason to believe that Mr Martin cannot at this Time treat with the Indians under any public Authority, and that from sundry Causes he is in low Estimation in the State. As an Indian Trader and a man who has an Indian Wife it is probable nevertheless that having an old Commission in his Pocket he may talk to the Indians as a public Officer. I have the Honour to be with the utmost Consideration Your most obedient & most hble Servant

Hu. Williamson


P:S: About to set out to day for N. Carola if any thing on this Subject or any other that deserves your Attention occurs I shall have the Honour to communicate the same.

